        Case 1:20-cv-10714-RGS Document 81 Filed 09/09/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 20-10714-RGS

                             YASIR S. CREACH

                                      v.

       ANNIE DOOKHAN, Lab Chemist; JULIE NASIFF, Lab Chemist
      Supervisor; LINDA HAN, Lab Director; CHUCK SALEMI; CITY OF
                     BOSTON; COUNTY OF SUFFOLK


               ORDER DISMISSING COUNTY OF SUFFOLK

                             September 9, 2021

       Plaintiff Yasir Creach brings this action pursuant to 42 U.S.C. § 1983

alleging various constitutional violations related to alleged misconduct at the

Hinton Lab. Defendants Han, Nasiff and Salemi have answered the second

amended complaint. Docket Nos. 71, 77, 79. The City of Boston moved to

dismiss, Docket No. 66, and Creach was granted an extension until

September 24, 2021, to oppose the pending motion to dismiss. Docket No.

75.

       Now before the court is Creach’s request for assistance in serving

Suffolk County. Docket No. 74.        Because the Massachusetts legislature

abolished the government of six counties in 1999, including Suffolk County,

the court will dismiss the County of Suffolk as a defendant in this action. See
          Case 1:20-cv-10714-RGS Document 81 Filed 09/09/21 Page 2 of 2




Mass. Gen. Laws ch. 34B, § 1 (1999). All of Suffolk County's “functions,

duties and responsibilities ... including, but not limited to, the operation and

management of the county jail and house of correction ... [were] transferred

... to the [C]ommonwealth.” Id. at § 4. To the extent such claims are asserted

against the Commonwealth, for the reasons stated in the Court’s electronic

order granting the Commonwealth’s motion to dismiss, Docket No. 33,

Suffolk County and it’s agencies would be protected by the state’s immunity

from suit under the Eleventh Amendment, barring an unequivocal waiver of

that immunity. Here, there is no waiver of sovereign immunity and the

County of Suffolk will be dismissed as a defendant.1

      In light of the foregoing, the court dismisses the claims against the

County of Suffolk pursuant to 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §

1915A(b). Plaintiff is reminded that he has until September 24, 2021, to

oppose the pending motion to dismiss.

                                         SO ORDERED.

                                         /s/ Richard G. Stearns
                                         UNITED STATES DISTRICT JUDGE

      1 Creach’s second amended complaint is subject to screening pursuant to 28 U.S.C.
§ 1915 (“Section 1915”) because he is proceeding in forma pauperis, and pursuant to 28
U.S.C. § 1915A (“Section 1915A”) because he is a prisoner. Both Section 1915 and Section
1915A authorize federal courts to dismiss a complaint sua sponte if the claims therein are
frivolous or malicious, fail to state a claim on which relief can be granted, or seek
monetary relief against a defendant who is immune from such relief. See 28 U.S.C. §
1915(e)(2)(B); 28 U.S.C. § 1915A(b).


                                            2
